Detailed Action




Claims 1-20 were pending in this application.
Claims 1-3, 5-6, 8, 10-11, 13, 15, 17-18 and 20 have been amended.
Claims 1-20 remain pending in this application and are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
Applicant's arguments filed 2/3/2021 have been considered fully, but they are not persuasive.
Applicant asserts that the claimed invention as amended is not disclosed by the prior art references cited, in terms of “gathering, by one or more processors of a computing device, data indicating a usage of multiple computing resources by an application being locally executed by the computing device, and not as part of a distributed computer system” (Reply, p. 13).  However, the primary prior art reference, Laribi, does disclose “gathering, by one or more processors of a computing device (Laribi: ¶¶ 78-79), data indicating a usage of multiple computing resources by an application being […] executed by the computing device” […] (Laribi: Fig. 1D # 197, ¶ 68, wherein a monitoring agent executing on a device monitors, measures and collects device activities, including resources utilized for applications being executed on the device, ¶¶ 70, 72, 247, 252; see also, ¶ 254).  Laribi does not disclose explicitly, but in combination with Laribi the secondary prior art reference, Saleh, does disclose a monitored application being “locally” executed, “and not as part of a distributed computer system” (Saleh: Fig. 2 # 22, ¶¶ 16, 21-22, wherein a software application being monitored executes locally directly on the CPU of a computer where the software application has been installed, and not part of a distributed computing system, Fig. 4 # 52, ¶¶ 24, 106).  Therefore, even when a monitored application is just being executed locally, not as part of a distributed computing system, the combination of the prior art references cited discloses the claimed invention as amended.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 4-6, 8, 12-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Laribi, et al., U.S. Patent Application Publication No. US 2013/0297802 A1 (hereinafter Laribi), in view of Nair, et al., U.S. Patent Application Publication No. US 2013/0128729 (hereinafter Nair), and further in view of Saleh, et al., U.S. Patent Application Publication No. US 2018/0040097 A1 (hereinafter Saleh).
Claim 1 is disclosed by Laribi, wherein
1.    	A method comprising:
gathering, by one or more processors (¶¶ 78-79) of a computing device, data indicating a usage of multiple computing resources by an application being […] executed by the computing device (Fig. 1D # 197, ¶ 68, wherein a monitoring agent executing on a device monitors, measures and collects device activities, including resources utilized for applications being executed on the device, ¶¶ 70, 72, 247, 252; see also, ¶ 254), […] the data comprising:
a clock speed of a central processing unit (CPU) of the computing device (¶¶ 75, 99, 126, 166-177, wherein CPU utilization is monitored in terms of CPU speed and cores);
a number of threads associated with the  […] executing application that are being executed by the CPU (¶¶ 75, 99, 126, 166-177, wherein multi-threaded CPU utilization is monitored in terms of total ; […]
generating, by the one or more processors, one or more packets, wherein each packet of the one or more packets includes at least a portion of the data (¶ 98, wherein device configuration data concerning monitored resource utilization, ¶ 68, is transmitted to monitoring servers in packets, ¶¶ 57-58); […]
sending, by the one or more processors, the one or more packets to a server or one or more additional computing devices (¶ 98, wherein device configuration data concerning monitored resource utilization, ¶ 68, is transmitted to monitoring servers in packets, ¶¶ 57-58);
receiving, by the one or more processors, a new profile (¶¶ 238, 241, 250, wherein a centralized management system performs configuration of computing devices, ¶ 228, through the issuance of configuration profile information messages received at computing devices, ¶ 237) to modify a configuration of the computing device to increase throughput of the […] executing application being executed by the computing device (¶¶ 233, 237, 241, wherein, upon adaptively provisioning and reconfiguring whenever deemed necessary, computing devices are monitored to make sure throughput, including time taken to respond to a request, as well as latency, bandwidth usage, congestion and other resources, ¶¶ 70, 247, have been improved by being utilized optimally; see also, ¶¶ 4, 254); 
modifying, by the one or more processors, an original configuration of the computing device based at least in part on the new profile to create a modified configuration of the computing device (¶¶ 238, 241, 250, wherein computing devices are reconfigured, ¶ 228, by a centralized management system through the issuance of configuration profile information in messages received at computing devices, ¶ 237);
executing, by the one or more processors, the […] executing application based on the modified configuration (¶¶ 238, 241, 250, wherein computing devices are optimized for running applications by being reconfigured, ¶ 228, by a centralized management system through the issuance of configuration profile information in messages received at computing devices, ¶ 237); and
determining, by the one or more processors, that the throughput of the […] executing application has increased using the modified configuration as compared to using the original configuration of the computing device (¶¶ 233, 237, 241, wherein, upon adaptively provisioning and reconfiguring whenever deemed necessary, computing devices are monitored to make sure throughput, including time taken to respond to a request, as well as latency, bandwidth usage, congestion and other resources, ¶¶ 70, 247, have been improved by being utilized optimally; see also, ¶¶ 4, 254).
Laribi in view of Nair does not disclose explicitly, but Saleh does disclose a monitored application being locally executed, and not as part of a distributed computer system (Fig. 2 # 22, ¶¶ 16, 21-22, wherein a software application being monitored ).  Laribi in view of Nair also does not disclose explicitly, but Saleh further discloses:
[…] a graphics memory utilization of a graphics processing unit (GPU) of the computing device (¶¶ 42, 44, 69, wherein GPU bandwidth usage accessing memory is monitored in order to monitor graphics memory utilization rates); and
a temperature of the GPU (¶¶ 17, 42, 44); […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laribi in view of Nair with Saleh.  The reason for doing so would have been to maximize locally executing graphics processing capabilities yet without exceeding them by monitoring them carefully (Saleh: ¶¶ 16-17, 21-22, 24, 42, 44, 69, 106).
Laribi in view of Saleh does not disclose explicitly, but Nair does disclose:
[…] setting, by the one or more processors, a priority of each packet of the one or more packets (Fig. 2 # 220, ¶ 7, wherein packets with network device management information are prioritized, ¶¶ 15, 55, according to established criteria, ¶¶ 57-58; see also, ¶ 4); […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laribi in view of Saleh with Nair.  The reason for doing so would have been to automate the management of numerous devices by making sure the devices needing the most attention are managed see also, 55, 57-58).
Claim 4 is disclosed by Laribi in view of Nair and Saleh, wherein Laribi discloses
4.    	The method of claim 1, wherein […] using an input/output (I/O) control call to a kernel driver that is used to manage outgoing packets (¶¶ 107, 192, 198-199, wherein packet engines running on processor cores operate in kernel or user mode, whereby packet engines handle packet I/O processing, ¶¶ 57-58, 68, 98-100).
Laribi does not disclose explicitly, but Nair does disclose:
[…] setting the priority of each packet of the one or more packets comprises increasing the priority of each packet of the one or more packets to a higher priority than other packets (Fig. 2 # 220, ¶¶ 4, 7, 15, 33-34, 55, 57-58, wherein packets with network device management information are prioritized according to established criteria to be high-priority) […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laribi with Nair.  The reason for doing so would have been to automate the management of numerous devices by making sure the devices needing the most attention are managed first, despite the sheer number of devices under management (Nair: ¶¶ 4, 7, 15, 33-34, 55, 57-58).
Claim 5 is disclosed by Laribi in view of Nair and Saleh, wherein Laribi discloses
5.    	The method of claim 1, wherein the modified configuration specifies at least one of:
a maximum number of central processing unit (CPU) cores that the […] executing application can use;
a process priority control policy indicating a process priority for processes associated with the […] executing application;
a system power utilization policy indicating how electrical power is to be utilized;
a CPU hyperthreading policy indicating when the […] executing application can use hyperthreading; and
a vertical sync (VSync) parameter associated with a graphics processing unit (GPU) of the computing device (Fig. 5A, ¶¶ 178-188, wherein hyperthreading policy involves when workloads are dynamically distributed across cores in a multi-core processing system so that substantially even loads are executing on each of the cores assigned, ¶¶ 189-191, whereby loads running on cores is reassigned to maintain substantially even loads, ¶¶ 75, 99, 126, 166-177).
Laribi in view of Nair does not disclose explicitly, but Saleh does disclose a monitored application being locally executed (Fig. 2 # 22, ¶¶ 16, 21-22, wherein a software application being monitored executes locally directly on the CPU of a computer where the software application has been installed, and not part of a distributed computing system, Fig. 4 # 52, ¶¶ 24, 106).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laribi in view of Nair with Saleh.  The reason for doing so would have been to maximize locally executing graphics processing capabilities yet without exceeding them by monitoring them carefully (Saleh: ¶¶ 16-17, 21-22, 24, 42, 44, 69, 106).
Claim 6 is disclosed by Laribi in view of Nair and Saleh, wherein Laribi discloses
6.    	The method of claim 1, wherein, before generating the one or more packets, the method further comprises:
comparing the data with previously gathered data associated with a previous execution of the […] executing application (¶¶ 121, 200, 241, 247-250, 255, wherein a comparison between previously gathered resource utilization performance data and ongoing monitoring is made as to any whether improved resource utilization device reconfiguration has been achieved); and
determining that a difference between the data and the previously gathered data satisfies a predetermined threshold (¶¶ 121, 200, 241, 247-250, 255, wherein based on a comparison between previously gathered resource utilization performance data and ongoing monitoring, a determination is made that a threshold level of sufficiently improved resource utilization device reconfiguration has been achieved).
Laribi in view of Nair does not disclose explicitly, but Saleh does disclose a monitored application being locally executed (Fig. 2 # 22, ¶¶ 16, 21-22, wherein a software application being monitored executes locally directly on the CPU of a computer where the software application has been installed, and not part of a distributed computing system, Fig. 4 # 52, ¶¶ 24, 106).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laribi in view of Nair with Saleh.  The reason for doing so would have been to maximize locally executing graphics processing capabilities yet without exceeding them by monitoring them carefully (Saleh: ¶¶ 16-17, 21-22, 24, 42, 44, 69, 106).

Claim 8 is disclosed by Laribi, wherein
8.    	A computing device comprising:
one or more processors (¶¶ 78-79); and
one or more non-transitory computer-readable storage media to store a configuration of the computing device and to store instructions executable by the one or more processors to perform operations comprising (¶¶ 78-79): 
executing an application executing […] on the computing device (¶¶ 228, 237-238, 241, 250, wherein computing devices are running applications), […];
gathering data associated with a usage, by the […] executing application, of multiple computing resources of the computing device (Fig. 1D # 197, ¶ 68, wherein a monitoring agent executing on a device monitors, measures and collects device activities, including resources utilized for applications being executed on the device, ¶¶ 70, 72, 247, 252; see also, ¶ 254), the data comprising:
a clock speed of a central processing unit (CPU) of the computing device (¶¶ 75, 99, 126, 166-177, wherein CPU utilization is monitored in terms of CPU speed and cores);
a number of threads associated with the […] executing application that are being executed by the CPU (¶¶ 75, 99, 126, 166-177, wherein multi-threaded CPU utilization is monitored in terms of total usage, per user session and/or per process, including threads of execution); […]
generating one or more packets, wherein each packet of the one or more packets includes at least a portion of the data (¶ 98, wherein device configuration data concerning monitored resource utilization, ¶ 68, is transmitted to monitoring servers in packets, ¶¶ 57-58); […]
sending the one or more packets to a server or one or more additional computing devices (¶ 98, wherein device configuration data concerning monitored resource utilization, ¶ 68, is transmitted to monitoring servers in packets, ¶¶ 57-58);
receiving, a new profile (¶¶ 238, 241, 250, wherein a centralized management system performs configuration, ¶ 228, of computing devices through the issuance of configuration profile information messages received at computing devices, ¶ 237) to modify a configuration of the computing device to increase throughput of the […] executing application being executed by the computing device (¶¶ 233, 237, 241, wherein, upon adaptively provisioning and reconfiguring whenever deemed necessary, computing devices are monitored to make sure throughput, including time taken to respond to a request, as well as latency, bandwidth usage, congestion and other resources, ¶¶ 70, 247, have been improved by being utilized optimally; see also, ¶¶ 4, 254);
modifying an original configuration of the computing device based at least in part on the new profile to create a second configuration (¶¶ 238, 241, 250, wherein computing devices are reconfigured, ¶ 228, by a centralized management system through the issuance of ;
executing the […] executing application based on the second configuration (¶¶238, 241, 250, wherein computing devices are optimized for running applications by being reconfigured, ¶ 228, by a centralized management system through the issuance of configuration profile information in messages received at computing devices, ¶ 237); and 
determining that throughput of the […] executing application has increased using the second configuration as compared to using the original configuration (¶¶ 233, 237, 241, wherein, upon adaptively provisioning and reconfiguring whenever deemed necessary, computing devices are monitored to make sure throughput, including time taken to respond to a request, as well as latency, bandwidth usage, congestion and other resources, ¶¶ 70, 247, have been improved by being utilized optimally; see also, ¶¶ 4, 254).
Laribi in view of Nair does not disclose explicitly, but Saleh does disclose a monitored application being locally executed, and not as part of a distributed computer system (Fig. 2 # 22, ¶¶ 16, 21-22, wherein a software application being monitored executes locally directly on the CPU of a computer where the software application has been installed, and not part of a distributed computing system, Fig. 4 # 52, ¶¶ 24, 106).  Laribi in view of Nair also does not disclose explicitly, but Saleh further discloses:
a graphics memory utilization of a graphics processing unit (GPU) of the computing device (¶¶ 42, 44, 69, wherein GPU bandwidth usage accessing memory is monitored in order to monitor graphics memory utilization rates); and
a temperature of the GPU (¶¶ 17, 42, 44); […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laribi in view of Nair with Saleh.  The reason for doing so would have been to maximize locally executing graphics processing capabilities yet without exceeding them by monitoring them carefully (Saleh: ¶¶ 16-17, 21-22, 24, 42, 44, 69, 106).
Laribi in view of Saleh does not disclose explicitly, but Nair does disclose:
[…] setting a priority of each packet of the one or more packets (Fig. 2 # 220, ¶ 7, wherein packets with network device management information are prioritized, ¶¶ 15, 55, according to established criteria, ¶¶ 57-58; see also, ¶ 4); […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laribi in view of Saleh with Nair.  The reason for doing so would have been to automate the management of numerous devices by making sure the devices needing the most attention are managed first, despite the sheer number of devices under management (Nair: ¶¶ 4, 7, 15; see also, 55, 57-58).
Claim 12 is disclosed by Laribi in view of Nair and Saleh, wherein Laribi discloses
12.    	The computing device of claim 8, wherein […] using an input/output (I/O) control call to a kernel driver that is used to manage outgoing packets (¶¶ 107, 192, 198-199, wherein packet engines running on processor cores operate in kernel or user mode, whereby packet engines handle packet I/O processing, ¶¶ 57-58, 68, 98-100).
Laribi in view of Saleh does not disclose explicitly, but Nair does disclose:
[…] setting the priority of each packet of the one or more packets comprises increasing the priority of each packet of the one or more packets to a higher priority than other packets (Fig. 2 # 220, ¶¶ 4, 7, 15, 33-34, 55, 57-58, wherein packets with network device management information are prioritized according to established criteria to be high-priority) […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laribi in view of Saleh with Nair.  The reason for doing so would have been to automate the management of numerous devices by making sure the devices needing the most attention are managed first, despite the sheer number of devices under management (Nair: ¶¶ 4, 7, 15, 33-34, 55, 57-58).
Claim 13 is disclosed by Laribi in view of Nair and Saleh, wherein Laribi discloses
13.    	The computing device of claim 8, wherein the second configuration specifies at least one of:
a maximum number of central processing unit (CPU) cores that the […] executing application can use;
a process priority control policy indicating a higher process priority for processes associated with the […] executing application;
a system power utilization policy indicating utilization of electrical power; 
a CPU hyperthreading policy indicating when the […] executing application can use hyperthreading; and
a vertical sync (VSync) parameter associated with a graphics processing unit (GPU) of the computing device (Fig. 5A, ¶¶ 178-188, wherein hyperthreading policy involves when workloads are dynamically distributed across cores in a multi-core processing system so that substantially even loads are executing on each of the cores assigned, ¶¶ 189-191, whereby loads running on cores is reassigned to maintain substantially even loads, ¶¶ 75, 99, 126, 166-177).
	Laribi in view of Nair does not disclose explicitly, but Saleh does disclose a monitored application being locally executed (Fig. 2 # 22, ¶¶ 16, 21-22, wherein a software application being monitored executes locally directly on the CPU of a computer where the software application has been installed, and not part of a distributed computing system, Fig. 4 # 52, ¶¶ 24, 106).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laribi in view of Nair with Saleh.  The reason for doing so would have been to maximize locally executing graphics processing capabilities yet without exceeding them by monitoring them carefully (Saleh: ¶¶ 16-17, 21-22, 24, 42, 44, 69, 106).
Claim 14 is disclosed by Laribi in view of Nair and Saleh, wherein Laribi discloses
14.    	The computing device of claim 8, wherein at least one computing device of the one or more additional computing devices:
receives the packets sent from the computing device (¶ 98, wherein device configuration data concerning monitored resource utilization, ¶ 68, is transmitted to monitoring servers in packets, ¶¶ 57-58);
extracts the data from the packets (¶ 98, wherein device configuration data concerning monitored resource utilization, ¶ 68, is transmitted to monitoring servers in packets, ¶¶ 57-58);
identifies an existing profile based on the data (¶¶ 233, 237, 241, wherein, upon adaptively provisioning and reconfiguring whenever deemed necessary, computing devices are monitored to make sure latency, bandwidth usage, congestion and other resources, ¶¶ 70, 247, have been improved by being utilized optimally, whereby a determination is made as to how to configure a device so as to utilize resources more optimally; see also, ¶¶ 4, 254);
creates a second set of packets that include the existing profile (¶¶ 238, 241, 250, wherein a centralized management system performs configuration, ¶ 228, of computing devices through the issuance of configuration information messages sent to computing devices, ¶ 237, whereby device configuration data concerning monitored resource utilization is transmitted from monitoring servers in packets to receiving devices, ¶¶ 57-58, 68, 98); […]
sends the second set of packets that include the existing profile to the computing device (¶¶ 238, 241, 250, wherein a centralized management system performs configuration, ¶ 228, of computing devices through the issuance of configuration information messages sent to computing devices, ¶ 237).
Laribi in view of Saleh does not disclose explicitly, but Nair does disclose:
modifies a priority of the second set of packets to a high priority (Fig. 2 # 220, ¶¶ 4, 7, 15, 33-34, 55, 57-58, wherein packets with network device management information are prioritized according to established criteria to be high-priority); and  […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laribi in view of Saleh with Nair.  The reason for doing so would have been to automate the management of numerous devices by making sure the devices needing the most attention are managed first, despite the sheer number of devices under management (Nair: ¶¶ 4, 7, 15, 33-34, 55, 57-58).

Claim 15 is disclosed by Laribi, wherein
15.    One or more non-transitory computer-readable storage media to store instructions executable by one or more processors of a computing device to perform operations comprising (¶¶ 78-79):
executing an application executing […] on the computing device (¶¶ 228, 237-238, 241, 250, wherein computing devices are running applications), […];
gathering data associated with a usage, by the […] executing application, of multiple computing resources of the computing device (Fig. 1D # 197, ¶ 68, wherein a monitoring agent executing on a device monitors, measures and collects device activities, including resources utilized for applications being executed on the device, ¶¶ 70, 72, 247, 252; see also, ¶ 254), the data comprising:
a clock speed of a central processing unit (CPU) of the computing device (¶¶ 75, 99, 126, 166-177, wherein CPU utilization is monitored in terms of CPU speed and cores);
a number of threads associated with the […] executing application that are being executed by the CPU (¶¶ 75, 99, 126, 166-177, wherein multi-threaded CPU utilization is monitored in terms of total usage, per user session and/or per process, including threads of execution); […]
generating one or more packets, wherein each packet of the one or more packets includes at least a portion of the data (¶ 98, wherein device configuration data concerning monitored resource utilization, ¶ 68, is transmitted to monitoring servers in packets, ¶¶ 57-58); […]
sending the one or more packets having the high priority to a server or one or more additional computing devices (¶ 98, wherein device configuration data concerning monitored resource utilization, ¶ 68, is transmitted to monitoring servers in packets, ¶¶ 57-58); 
receiving a new profile (¶¶ 238, 241, 250, wherein a centralized management system performs configuration, ¶ 228, of computing devices through the issuance of configuration profile information messages received at computing devices, ¶ 237), to modify a configuration of the computing device to increase throughput of the […] executing application being executed by the computing device (¶¶ 233, 237, 241, wherein, upon adaptively provisioning and reconfiguring whenever deemed necessary, computing devices are monitored to make sure throughput, including time taken to see also, ¶¶ 4, 254);
modifying an original configuration of the computing device, based at least in part on the new profile, to create a second configuration (¶¶ 238, 241, 250, wherein computing devices are reconfigured, ¶ 228, by a centralized management system through the issuance of configuration profile information in messages received at computing devices, ¶ 237); 
executing the […] executing application based on the second configuration (¶¶ 238, 241, 250, wherein computing devices are optimized for running applications by being reconfigured, ¶ 228, by a centralized management system through the issuance of configuration profile information in messages received at computing devices, ¶ 237); and
determining that throughput of the […] executing application has increased using the modified configuration as compared to using the original configuration (¶¶ 233, 237, 241, wherein, upon adaptively provisioning and reconfiguring whenever deemed necessary, computing devices are monitored to make sure throughput, including time taken to respond to a request, as well as latency, bandwidth usage, congestion and other resources, ¶¶ 70, 247, have been improved by being utilized optimally; see also, ¶¶ 4, 254).
Laribi in view of Nair does not disclose explicitly, but Saleh does disclose a monitored application being locally executed, and not as part of a distributed computer system (Fig. 2 # 22, ¶¶ 16, 21-22, wherein a software application being monitored executes locally directly on the CPU of a computer where the software application has ).  Laribi in view of Nair also does not disclose explicitly, but Saleh further discloses:
 […] a graphics memory utilization of a graphics processing unit (GPU) of the computing device (¶¶ 42, 44, 69, wherein GPU bandwidth usage accessing memory is monitored in order to monitor graphics memory utilization rates); and
a temperature of the GPU (¶¶ 17, 42, 44); […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laribi in view of Nair with Saleh.  The reason for doing so would have been to maximize locally executing graphics processing capabilities yet without exceeding them by monitoring them carefully (Saleh: ¶¶ 16-17, 21-22, 24, 42, 44, 69, 106).
Laribi in view of Saleh does not disclose explicitly, but Nair does disclose:
[…] setting a priority of each packet of the one or more packets (Fig. 2 # 220, ¶ 7, wherein packets with network device management information are prioritized, ¶¶ 15, 55, according to established criteria, ¶¶ 57-58; see also, ¶ 4);
modifying a priority of each packet of the one or more packets to a high priority (Fig. 2 # 220, ¶¶ 4, 7, 15, 33-34, 55, 57-58, wherein packets with network device management information are prioritized according to established criteria to be high-priority); 
[…]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laribi in view of Saleh with Nair.  The reason for doing so would have been to automate the management of 
Claim 19 is disclosed by Laribi in view of Nair and Saleh, wherein Laribi discloses
19.    	The computing device of claim 15, wherein […] using an input/output (I/O) control call to a kernel driver that is used to manage outgoing packets (¶¶ 107, 192, 198-199, wherein packet engines running on processor cores operate in kernel or user mode, whereby packet engines handle packet I/O processing, ¶¶ 57-58, 68, 98-100).
Laribi in view of Saleh does not disclose explicitly, but Nair does disclose:
[…] the priority of each packet of the one or more packets is modified to the high priority (Fig. 2 # 220, ¶¶ 4, 7, 15, 33-34, 55, 57-58, wherein packets with network device management information are prioritized according to established criteria to be high-priority) […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laribi in view of Saleh with Nair.  The reason for doing so would have been to automate the management of numerous devices by making sure the devices needing the most attention are managed first, despite the sheer number of devices under management (Nair: ¶¶ 4, 7, 15, 33-34, 55, 57-58).
Claim 20 is disclosed by Laribi in view of Nair and Saleh, wherein Laribi discloses
20.    	The computing device of claim 15, wherein the second configuration specifies at least one of:
a maximum number of central processing unit (CPU) cores that the […] executing application can use;
a process priority control policy indicating a higher process priority for processes associated with the […] executing application;
a system power utilization policy indicating utilization of electrical power;
a CPU hyperthreading policy indicating when the […] executing application can use hyperthreading; and
a vertical sync (VSync) parameter associated with a graphics processing unit (GPU) of the computing device (Fig. 5A, ¶¶ 178-188, wherein hyperthreading policy involves when workloads are dynamically distributed across cores in a multi-core processing system so that substantially even loads are executing on each of the cores assigned, ¶¶ 189-191, whereby loads running on cores is reassigned to maintain substantially even loads, ¶¶ 75, 99, 126, 166-177).
	Laribi in view of Nair does not disclose explicitly, but Saleh does disclose a monitored application being locally executed (Fig. 2 # 22, ¶¶ 16, 21-22, wherein a software application being monitored executes locally directly on the CPU of a computer where the software application has been installed, and not part of a distributed computing system, Fig. 4 # 52, ¶¶ 24, 106).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laribi in view of Nair with Saleh.  The reason for doing so would have been to maximize locally executing graphics processing capabilities yet without exceeding them by monitoring them carefully (Saleh: ¶¶ 16-17, 21-22, 24, 42, 44, 69, 106).


Claims 2, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Laribi in view of Nair and Saleh, and further in view of Eastham, U.S. Patent No. US 8,380,676 B1 (hereinafter Eastham).
Claim 2 is disclosed by Laribi in view of Nair and Saleh, wherein Laribi discloses
2.    	The method of claim 1, wherein the data further comprises;
a disk drive utilization by the […] executing application (¶¶ 76, 126, 225, wherein utilization rates of disk storage are monitored, including disk usage and file attributes in use, ¶¶ 143-144) […]; and 
a random-access memory (RAM) utilization by the […] executing application (¶¶ 75, 228, 247, 252, wherein memory utilization rates are monitored).
Laribi in view of Nair and Saleh does not disclose, but Eastham does disclose:
[…] comprising a location and a size of at least one file created by the […] executing application (col. 4 ln. 37—col. 5 ln. 1, col. 10 lns. 38-62, wherein file sizes and locations for all files are tracked, Fig. 1 # 122, col. 5 lns. 2-35) […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laribi in view of Nair and Saleh with Eastham.  The reason for doing so would have been to make sure file system resources are not over-utilized by keeping close track of them (Eastham: ¶¶ col. 4 ln. 37—col. 6 ln. 32, col. 10 lns. 10-62).

Claim 10 is disclosed by Laribi in view of Nair and Saleh, wherein Laribi discloses
10.    	The computing device of claim 8, wherein the data further comprises: 
a disk drive utilization by the […] executing application (¶¶ 76, 126, 225, wherein utilization rates of disk storage are monitored, including disk usage and file attributes in use, ¶¶ 143-144) […]; and 
a random-access memory (RAM) utilization by the […] executing application (¶¶ 75, 228, 247, 252, wherein memory utilization rates are monitored).
Laribi in view of Nair does not disclose explicitly, but Saleh does disclose a monitored application being locally executed (Fig. 2 # 22, ¶¶ 16, 21-22, wherein a software application being monitored executes locally directly on the CPU of a computer where the software application has been installed, and not part of a distributed computing system, Fig. 4 # 52, ¶¶ 24, 106).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laribi in view of Nair and Eastham with Saleh.  The reason for doing so would have been to maximize locally executing graphics processing capabilities yet without exceeding them by monitoring them carefully (Saleh: ¶¶ 16-17, 21-22, 24, 42, 44, 69, 106).
Laribi in view of Nair and Saleh does not disclose, but Eastham does disclose:
[…] comprising a location and a size of at least one file created by the […] executing application (col. 4 ln. 37—col. 5 ln. 1, col. 10 lns. 38-62, wherein file sizes and locations for all files are tracked, Fig. 1 # 122, col. 5 lns. 2-35) […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laribi in view of Nair and Saleh with Eastham.  The reason for doing so would have been to make sure file system 

Claim 17 is disclosed by Laribi in view of Nair and Saleh, wherein Laribi discloses
17.    	The computing device of claim 15, wherein the data further comprises:
a disk drive utilization by the […] executing application (¶¶ 76, 126, 225, wherein utilization rates of disk storage are monitored, including disk usage and file attributes in use, ¶¶ 143-144) […]; and
a random-access memory (RAM) utilization by the […] executing application (¶¶ 75, 228, 247, 252, wherein memory utilization rates are monitored).
	Laribi in view of Nair does not disclose explicitly, but Saleh does disclose a monitored application being locally executed (Fig. 2 # 22, ¶¶ 16, 21-22, wherein a software application being monitored executes locally directly on the CPU of a computer where the software application has been installed, and not part of a distributed computing system, Fig. 4 # 52, ¶¶ 24, 106).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laribi in view of Nair and Eastham with Saleh.  The reason for doing so would have been to maximize locally executing graphics processing capabilities yet without exceeding them by monitoring them carefully (Saleh: ¶¶ 16-17, 21-22, 24, 42, 44, 69, 106).
Laribi in view of Nair and Saleh does not disclose, but Eastham does disclose:
comprising a location and a size of at least one file created by the […] executing application (col. 4 ln. 37—col. 5 ln. 1, col. 10 lns. 38-62, wherein file sizes and locations for all files are tracked, Fig. 1 # 122, col. 5 lns. 2-35) […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laribi in view of Nair and Saleh with Eastham.  The reason for doing so would have been to make sure file system resources are not over-utilized by keeping close track of them (Eastham: ¶¶ col. 4 ln. 37—col. 6 ln. 32, col. 10 lns. 10-62).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Laribi in view of Nair and Saleh, and further in view of Eastham, and further in view of Bailey, et al., U.S. Patent Application Publication No. US 2006/0200546 A9 (hereinafter Bailey), and further in view of Benson, et al. (2010, November). Network traffic characteristics of data centers in the wild. In Proceedings of the 10th ACM SIGCOMM conference on Internet measurement (pp. 267-280) (hereinafter Benson). Retrieved 12/30/2020, from  https://dl.acm.org/doi/pdf/10.1145/1879141.1879175.
Claim 3 is disclosed by Laribi in view of Nair and Saleh, wherein Laribi discloses
3.    	The method of claim 1, wherein the data further comprises: 
[…] a number of cores of the CPU being used by the […] executing application (¶¶ 75, 99, 126, 166-177, wherein CPU utilization is monitored in terms of CPU speed and cores, total usage, per user session and/or per process); […]
a network bandwidth utilization of the […] executing application  (¶¶ 4, 241, 254, wherein packets are intercepted to monitor network bandwidth utilization; see also, ¶¶ 70, 247) comprising: […]
Laribi in view of Nair does not disclose explicitly, but Saleh does disclose a monitored application being locally executed (Fig. 2 # 22, ¶¶ 16, 21-22, wherein a software application being monitored executes locally directly on the CPU of a computer where the software application has been installed, and not part of a distributed computing system, Fig. 4 # 52, ¶¶ 24, 106).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laribi in view of Nair and Benson and Eastham and Bailey with Saleh.  The reason for doing so would have been to maximize locally executing graphics processing capabilities yet without exceeding them by monitoring them carefully (Saleh: ¶¶ 16-17, 21-22, 24, 42, 44, 69, 106).
Laribi in view of Nair and Saleh and Benson and Eastham does not disclose, but Bailey does disclose:
[…] a queue length of the CPU (¶¶ 5-10, 49-50, 70-71, wherein measuring CPU utilization includes monitoring the number of processes in a process queue are awaiting execution at a processor), […] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laribi in view of Nair and Saleh and Benson and Eastham with Bailey.  The reason for doing so would have been to gain a more complete assessment of CPU utilization (Bailey: ¶¶ 5-10, 49-50, 70-71).

[…] a first size of temporary files created by the […] executing application (Fig. 1, col. 10 lns. 10-25, wherein temporary files are tracked as such, and their sizes also established, for respective applications, Fig. 1 # 122, col. 5 ln. 17—col. 6 ln. 32);
a second size of permanent files created by the […] executing application (col. 10 lns. 38-62, wherein file sizes for all files are tracked, including permanent files, Fig. 1 # 122, col. 5 lns. 2-35); and […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laribi in view of Nair and Saleh and Bailey and Benson with Eastham.  The reason for doing so would have been to make sure file system resources are not over-utilized by keeping close track of them (Eastham: ¶¶ col. 5 ln. 2—col. 6 ln. 32, col. 10 lns. 10-62).
Laribi in view of Nair and Saleh and Eastham and Bailey does not disclose, but Benson does disclose:
a first amount of received data by the […] executing application (p. 267, right col., 2d full ¶, wherein the sending and receiving patterns of network utilization rates by applications are monitored by using packet traces, pp. 267-268, carry-over ¶); and
a second amount of sent data by the […] executing application (p. 267, right col., 2d full ¶, wherein the sending and receiving patterns of network utilization rates by applications are monitored by using packet traces, pp. 267-268, carry-over ¶).
p. 267, right col., 2d full ¶, pp. 267-268, carry-over ¶).



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Laribi in view of Nair and Saleh, and further in view of Halpern, et al., U.S. Patent Application Publication No. US 2017/0126792 A1 (hereinafter Halpern).
Claim 7 is disclosed by Laribi in view of Nair and Saleh, wherein Laribi discloses
7.    	The method of claim 1, wherein the server is configured to perform operations comprising:
receiving the packets sent from the computing device (¶ 98, wherein device configuration data concerning monitored resource utilization, ¶ 68, is received by monitoring servers in packets, ¶¶ 57-58); 
extracting the data from the packets (¶¶ 98, wherein device configuration data concerning monitored resource utilization, ¶ 68, is processed by monitoring servers in packets, ¶¶ 57-58);
creating […] the new profile based on the data ¶¶ 233, 237, 241, wherein, upon adaptively provisioning and reconfiguring whenever deemed necessary, computing devices are monitored to make sure latency, bandwidth usage, congestion and other see also, ¶¶ 4, 254); and 
sending the new profile to the computing device (¶¶ 238, 241, 250, wherein a centralized management system performs configuration, ¶ 228, of computing devices through the issuance of configuration information messages sent to computing devices, ¶ 237).
		Laribi in view of Nair and Saleh does not disclose explicitly, but Halpern does disclose:
[…] , using a machine learning algorithm (¶¶ 5-8, 93, claim 1, wherein machine learning algorithms are utilized to optimize how devices are configured to utilize resources optimally), […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laribi in view of Nair and Saleh with Halpern.  The reason for doing so would have been to enable more adaptable device configuration so that resources are utilized more optimally by taking advantage of the superiority of machine learning over static rules (Halpern: ¶¶ 5-8, 93, claim 1).


Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Laribi in view of Nair and Saleh, and further in view of Cropper, et al., U.S. Patent Application Publication No. US 2017/0116012 A1 (hereinafter Cropper).
Claim 9 is disclosed by Laribi in view of Nair and Saleh, wherein Laribi discloses
9.    	The computing device of claim 8, further comprising: 
executing a second application (¶¶ 228, 237-238, 241, 250, wherein computing devices are running applications);
gathering second data identifying a second usage, by the second application, of the multiple computing resources (Fig. 1D # 197, ¶ 68, wherein monitoring agents executing on devices monitor, measure and collect device activities, including resources utilized for applications being executed on devices, ¶¶ 70, 72, 247, 252; see also, ¶ 254); […]
determining that executing the second application using the third configuration causes the second application to have at least one of a reduced latency or an increased throughput (¶¶ 233, 237, 241, wherein, upon adaptively provisioning and reconfiguring whenever deemed necessary, computing devices are monitored to make sure latency, bandwidth usage, congestion and other resources, ¶¶ 70, 247, have been improved by being utilized optimally; see also, ¶¶ 4, 254).
Laribi in view of Nair and Saleh does not disclose explicitly, but Cropper does disclose:
[…] selecting, based on the second data associated with the second application, a local profile (¶¶ 2, 15, 36, 43, 54-56, 60, wherein analyzing device configuration parameters results in profile data stored locally being used for optimizing a device’s own configuration so as to utilize resources better); 
modifying the second configuration based at least in part on the local profile to create a third configuration (¶¶ 2, 15, 36, 43, 54-56, 60, wherein analyzing device configuration parameters results in profile data stored locally being used for ; and […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laribi in view of Nair and Saleh with Cropper.  The reason for doing so would have been to take advantage of locally available data to optimize resource utilization on devices locally (Cropper: ¶¶ 2, 15, 36, 43, 54-56, 60).

Claim 16 is disclosed by Laribi in view of Nair and Saleh, wherein Laribi discloses
16.    	The computing device of claim 15, further comprising: 
executing a second application (¶¶ 228, 237-238, 241, 250, wherein computing devices are running applications);
gathering second data identifying a second usage, by the second application, of the multiple computing resources (Fig. 1D # 197, ¶ 68, wherein monitoring agents executing on devices monitor, measure and collect device activities, including resources utilized for applications being executed on devices, ¶¶ 70, 72, 247, 252; see also, ¶ 254); […]
determining that executing the second application using the third configuration causes the second application to have at least one of a reduced latency or an increased throughput (¶¶ 233, 237, 241, wherein, upon adaptively provisioning and reconfiguring whenever deemed necessary, computing devices are monitored to make sure latency, bandwidth usage, congestion and other resources, ¶¶ 70, 247, have been improved by being utilized optimally; see also, ¶¶ 4, 254).

[…] selecting, based on the second data associated with the second application, a local profile (¶¶ 2, 15, 36, 43, 54-56, 60, wherein analyzing device configuration parameters results in profile data stored locally being used for optimizing a device’s own configuration so as to utilize resources better); and
modifying the second configuration based at least in part on the local profile to create a third configuration (¶¶ 2, 15, 36, 43, 54-56, 60, wherein analyzing device configuration parameters results in profile data stored locally being used for optimizing a device’s own configuration so as to utilize resources better); and […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laribi in view of Nair and Saleh with Cropper.  The reason for doing so would have been to take advantage of locally available data to optimize resource utilization on devices locally (Cropper: ¶¶ 2, 15, 36, 43, 54-56, 60).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Laribi in view of Nair and Saleh, and further in view of Bailey.
Claim 11 is disclosed by Laribi in view of Nair and Saleh, wherein Laribi discloses
11.    	The computing device of claim 8, wherein the data further comprises:
the clock speed of the CPU during execution of the […] executing application, and […] 
a number of cores of the CPU used by the […] executing application during execution of the application (¶¶ 75, 99, 126, 166-177, wherein CPU utilization is monitored in terms of CPU speed and cores, total usage, per user session and/or per process).
Laribi in view of Nair does not disclose explicitly, but Saleh does disclose a monitored application being locally executed (Fig. 2 # 22, ¶¶ 16, 21-22, wherein a software application being monitored executes locally directly on the CPU of a computer where the software application has been installed, and not part of a distributed computing system, Fig. 4 # 52, ¶¶ 24, 106).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laribi in view of Nair and Bailey with Saleh.  The reason for doing so would have been to maximize locally executing graphics processing capabilities yet without exceeding them by monitoring them carefully (Saleh: ¶¶ 16-17, 21-22, 24, 42, 44, 69, 106).
Laribi in view of Nair and Saleh does not disclose, but Bailey does disclose […] a queue length of the CPU during execution the […] executing application (¶¶ 5-10, 49-50, 70-71, wherein measuring CPU utilization includes monitoring the number of processes in a process queue are awaiting execution at a processor), […] Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laribi in view of Nair and Saleh with Bailey.  The reason for doing so would have been to gain a more complete assessment of CPU utilization (Bailey: ¶¶ 5-10, 49-50, 70-71).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Laribi in view of Nair and Saleh and Eastham, and further in view of Bailey.
Claim 18 is disclosed by Laribi in view of Nair and Saleh and Eastham, wherein Laribi discloses
18.    	The computing device of claim 17, wherein the data further comprises:
the clock speed of the CPU during execution of the […] executing application, and […] 
a number of cores of the CPU used by the […] executing application during execution of the […] executing application (¶¶ 75, 99, 126, 166-177, wherein CPU utilization is monitored in terms of CPU speed and cores, total usage, per user session and/or per process).
	Laribi in view of Nair does not disclose explicitly, but Saleh does disclose a monitored application being locally executed (Fig. 2 # 22, ¶¶ 16, 21-22, wherein a software application being monitored executes locally directly on the CPU of a computer where the software application has been installed, and not part of a distributed computing system, Fig. 4 # 52, ¶¶ 24, 106).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laribi in view of Nair and Eastham and Bailey with Saleh.  The reason for doing so would have been to maximize locally executing graphics processing capabilities yet without exceeding them by monitoring them carefully (Saleh: ¶¶ 16-17, 21-22, 24, 42, 44, 69, 106).
a queue length of the CPU during execution of the […] executing application (¶¶ 5-10, 49-50, 70-71, wherein measuring CPU utilization includes monitoring the number of processes in a process queue are awaiting execution at a processor), […] Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laribi in view of Nair and Saleh and Eastham with Bailey.  The reason for doing so would have been to gain a more complete assessment of CPU utilization (Bailey: ¶¶ 5-10, 49-50, 70-71).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5448.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (from USA or Canada) or 571-272-1000.



/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        



/Timothy Sowa/
Examiner, Art Unit 2448